E. GRADY JOLLY, Circuit Judge,
concurring in result:
I am pleased to concur in the result reached by the majority in Judge Reavley’s very thoughtful opinion. I respectfully dissent to the extent that the majority holds that a lawsuit, reasonably based on fact and law, if improperly motivated, may constitute a sham under the Noerr-Pennington doctrine. When we speak of the right to file a lawsuit, we are speaking of rights guaranteed by the Constitution. As is made clear by California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 92 S.Ct. 609, 30 L.Ed.2d 642 (1972), the Supreme Court’s holding that antitrust laws cannot punish the legitimate use of the courts is grounded upon the first amendment right to petition the government for redress of grievances. Id. at 510, 92 S.Ct. at 611. As a general rule, once the right is found to be protected, i.e., a reasonable legal and factual basis for the lawsuit, improper motivation for asserting the right will not defeat constitutional protection, as is illustrated by the Supreme Court’s holding that motivation to violate antitrust laws does not vitiate the first amendment right to use the courts for that purpose; only when the assertion is a “sham” is constitutional protection lost. A successful lawsuit is not, and cannot be, constitutionally speaking, a sham upon the courts; neither can any lawsuit unless it is baseless.
For confirmation of this principle, we need only turn to the Supreme Court’s most recent pronouncement on the constitutional right of access to the courts. In Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731, 103 S.Ct. 2161, 76 L.Ed.2d 277 (1983), an employer used the state courts to sue his lawfully picketing employees for injunctive relief and monetary damages. The National Labor Relations Board issued a cease and desist order against the employer on grounds that the sole purpose of using the courts was to retaliate against the employees for exercising their protected statutory rights.
Noting that baseless litigation is not immunized by the first amendment right to *535petition, the Court stated that such considerations “led us in the antitrust context to adopt the ‘mere sham’ exception in California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 92 S.Ct. 609, 30 L.Ed.2d 642 (1972). We should follow a similar course under the NLRA.” The Court then proceeded to make absolutely clear that the finding of a sham, in order to defeat constitutional protection to use the courts, is two-pronged: first, the lawsuit must be baseless, and, second, it must be prosecuted with the intent of retaliating against the employee. This specific two-pronged holding, requiring both improper motivation and a baseless lawsuit, was reiterated throughout the opinion (“improperly motivated suit lacking a reasonable basis, ... baseless lawsuit with intent of retaliating,” 461 U.S. at 744, 103 S.Ct. at 2170; “[rjetaliatory motive and lack of reasonable basis are both essential prerequisites,” id. at 748, 103 S.Ct. at 2173; “unmeritorious lawsuit for a retaliatory purpose,” id. at 749, 103 S.Ct. at 2173).
Addressing specifically whether a meritorious lawsuit can be a sham, the Court stated: “[I]f the employer’s case in the state court ultimately proves meritorious and he has a judgment against the employees, the employer should also prevail before the Board, for the filing of a meritorious lawsuit, even for retaliatory motive, is not an unfair labor practice.” Id. at 747, 103 S.Ct. at 2172.
After a determination has been made that a lawsuit is baseless, the subjective intent of the parties will become relevant in determining whether the initial filing and prosecution of the lawsuit enjoys constitutional protection. In Bill Johnson’s Restaurants, Inc., for example, Justice White observed that if the judgment went against the employer in that case, “[t]he employer’s suit having proved unmeritorious, the Board would be warranted in taking that fact into account in determining whether the suit had been filed in retaliation for the exercise of the employees’ § 7 rights.” Id.
Therefore, because I believe that the issue of whether a lawsuit may constitute a sham is controlled by Bill Johnson’s Restaurants, Inc., I respectfully dissent from the majority’s holding that a lawsuit, grounded upon a reasonable basis in fact and law, may constitute a sham.